            Case 2:20-cv-02131-RFB-DJA Document 31 Filed 06/15/21 Page 1 of 5




1    CHRISTOPHER W. MIXSON, ESQ.
     NV SBN 10685
2    Kemp Jones LLP
     3800 Howard Hughes Parkway, Suite 1700
3
     Las Vegas, NV 89169
4    Phone: (702) 385-6000
     Email: c.mixson@kempjones.com
5
     RYAN A. SHANNON, ESQ.
6
     OR. SBN 155537, pro hac vice
7    Center for Biological Diversity
     P.O. Box 11374
8    Portland, OR 97211
     Phone: (503) 283-5474 ext. 407
9
     Email: rshannon@biologicaldiversity.org
10
     Attorneys for Plaintiff
11
                               IN THE UNITED STATES DISTRICT COURT
12
                                    FOR THE DISTRICT OF NEVADA
13
      CENTER FOR BIOLOGICAL DIVERSITY,
14
                     Plaintiff,
15
16           v.
                                                      Case No. 2:20-cv-02131-RFB-DJA
17    DEBRA HAALAND, et al.,
                                                      FIRST STIPULATION AND
18
                     Defendants,                      [PROPOSED] ORDER FOR
19                                                    EXTENSION OF THE BRIEFING
      and                                             SCHEDULE
20
      LEE CANYON SKI LIFTS, INC.,
21
22                   [Proposed] Defendant-
                     Intervenor.
23
24
25          Pursuant to Fed. R. Civ. P. 6(b) and LR IA 6-1, Plaintiff CENTER FOR BIOLOGICAL

26   DIVERSITY, by and through its attorneys, and Federal Defendants DEBRA HAALAND, in her
27
     official capacity as Secretary of the U.S. Department of the Interior, MARTHA WILLIAMS, in
28


                                                  1
            Case 2:20-cv-02131-RFB-DJA Document 31 Filed 06/15/21 Page 2 of 5




1    her official capacity as Principal Deputy Director of the U.S. Fish and Wildlife Service, GLEN

2    KNOWLES, in his official capacity as Field Supervisor of the Southern Nevada Fish and
3
     Wildlife Office; U.S. FISH AND WILDLIFE SERVICE; WILLIAM DUNKELBERGER, in his
4
     official capacity as Humboldt-Toiyabe National Forest Supervisor; and U.S. FOREST SERVICE
5
     (collectively “Federal Defendants”), by and through their attorneys, hereby stipulate to an
6
7    extension of the briefing schedule. Plaintiff’s motion for summary judgment is currently due on

8    June 25, 2021.1 See ECF 26, ¶ 4. This is the first stipulation for an extension of time for the
9
     briefing schedule.
10
            The parties propose the following briefing schedule in place of the current one:
11
         1. Deadline for Plaintiff to file its motion for summary judgment, which will be limited to
12
13          45 pages: July 23, 2021

14       2. Deadline for Federal Defendants to file their response to Plaintiff’s motion, and any
15
            cross-motion for summary judgment, which brief will be limited to 40 pages: August 20,
16
            2021
17
         3. Deadline for [proposed] Defendant-Intervenor to file its response to Plaintiff’s motion,
18
19          any cross-motion for summary judgment, which brief will be limited to 30 pages:

20          September 10, 2021
21
         4. Deadline for Plaintiff to file its combined response and reply, which brief will be limited
22
            to 40 pages: October 8, 2021
23
         5. Deadline for Federal Defendants to file any reply, which brief will be limited to 25 pages:
24
25          November 5, 2021

26
27   1
      Although this Court has not yet ruled on proposed Defendant-Intervenors’ motion to intervene
28   as of the filing of this stipulation, the parties’ attorneys conferred with Defendant-Intervenors’
     counsel and they had no objection to this proposed schedule.


                                                       2
            Case 2:20-cv-02131-RFB-DJA Document 31 Filed 06/15/21 Page 3 of 5




1       6. Deadline for [proposed] Defendant Intervenor to file any reply, which brief will be

2           limited to 20 pages: November 19, 2021.
3
            This stipulation is warranted given the complexity of the issues that will be addressed in
4
     the motion for summary judgment, upcoming travel necessary for the pursuit of a potential
5
     settlement of this matter, previously planned travel of one of Plaintiff’s attorneys to attend a
6
7    wedding, and due to the Fourth of July holiday.

8
     Dated: June 15, 2021                          Respectfully submitted,
9
10                                                 s/ Ryan Adair Shannon
                                                   Ryan Adair Shannon
11                                                 Pro Hac Vice
                                                   Center for Biological Diversity
12
                                                   P.O. Box 11374
13                                                 Portland, OR 97211
                                                   Telephone: (503) 283-5474
14                                                 E-mail: rshannon@biologicaldiversity.org
15
                                                   Attorney for the Center for Biological Diversity
16
                                                   JEAN E. WILLIAMS
17                                                 Deputy Assistant Attorney General
18
                                                   /s/ Taylor A. Mayhall
19                                                 Taylor A. Mayhall, Trial Attorney
                                                   MN Bar No. 0400172
20                                                 Environment & Natural Resources Division
                                                   Wildlife & Marine Resources Section
21
                                                   P.O. Box 7611
22                                                 Washington, D.C. 20044
                                                   Tel. (202) 598-3796
23                                                 taylor.mayhall@usdoj.gov
24
                                                   /s/ Paul G. Freeborne
25                                                 PAUL G. FREEBORNE, Trial Attorney
                                                   VA Bar No. 33024
26                                                 Natural Resources Section
                                                   P.O. Box 7611
27
                                                   Washington, D.C. 20044
28                                                 Tel: (202) 532-5271



                                                       3
           Case 2:20-cv-02131-RFB-DJA Document 31 Filed 06/15/21 Page 4 of 5




1                                       paul.freeborne@usdoj.gov

2                                       BRIDGET K. MCNEIL, Senior Trial Attorney
                                        CO Bar No. 34299
3
                                        Wildlife and Marine Resources Section
4                                       999 18th St., South Terrace, Suite 370
                                        Denver, CO 80202
5                                       Tel: (303) 844-1484
                                        bridget.mcneil@usdoj.gov
6
7                                       Attorneys for Federal Defendants

8
9
     IT IS SO ORDERED.
10
     DATED: ___________
             June 15, 2021.                    ____________________________________
11                                             DANIEL J. ALBREGTS
                                               UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           4
            Case 2:20-cv-02131-RFB-DJA Document 31 Filed 06/15/21 Page 5 of 5




1                                   CERTIFICATE OF SERVICE

2           I hereby certify that today I electronically filed the foregoing FIRST STIPULATION
3
     AND [PROPOSED] ORDER FOR EXTENSION OF THE BRIEFING SCHEDULE with
4
     the Clerk of the Court using the CM/ECF system, which will send notification of such upon all
5
     attorneys of record.
6
7    Dated: June 15, 2021

8                                                                      /s/ Ryan Adair Shannon
                                                                       Ryan Adair Shannon
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    5
